On Motion for Rehearing.
In our opinion, we hold that on appellate review, we cannot reverse the ruling of the factfinder by making a determination of “wilfulness” when there is no evidence in the record to support such a finding. Any such evidence and arguments in support thereof should have been presented to the factfinder for initial determination so that such evidence could have been reviewed on appeal. Further, the award of attorney fees is discretionary and evidence supporting the ALJ’s decision was in the record to review.

Rehearing denied.